Case: 1:20-cv-03375 Document #: 131 Filed: 03/14/21 Page 1 of 1 PageID #:3587

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Inventus Power, Inc., et al.
                                       Plaintiff,
v.                                                      Case No.: 1:20−cv−03375
                                                        Honorable Robert M. Dow Jr.
Shenzhen Ace Battery Co., Ltd.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, March 14, 2021:


         MINUTE entry before the Honorable Jeffrey Cummings: Plaintiffs' request for
hearing regarding motion to compel CBAK [35] is granted. Telephonic status hearing set
for 3/22/21 at 10:00 a.m. The parties should be prepared to discuss the issues raised in
plaintiffs' motion to compel [7]. Defendant to file a written response to the motion in
advance of the hearing on or before 3/18/21. The response should be filed no later than 24
hours in advance of the hearing. The call−in number for the status hearing is (888)
684−8852 and the access code is 3997645. Members of the public and media will be able
to call in to listen to this hearing. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Mailed
notice(cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
